 Case 1:20-cv-00608-RGA Document 29 Filed 04/21/21 Page 1 of 2 PageID #: 388




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


ESTATE OF EDWARD ALBART, et al.,               :
                                               :
                       Plaintiffs,             :
                                               :
               v.                              :       Civil Action No. 20-608-RGA
                                               :
LAVASTONE CAPITAL, LLC, et al.,                :
                                               :
                       Defendants.             :



                                     MEMORANDUM ORDER

       I do not understand what the parties are doing in this case. Defendant moved to dismiss

or stay the case, which Plaintiff opposed. I denied the motion a month ago on March 18, 2021.

       Meanwhile, on March 2, 2021, another judge of this Court sent certified questions in a

very similar case (featuring the same lawyers as in this case) to the Delaware Supreme Court,

which accepted the questions on March 12, 2021. I learned about the other case and the certified

questions when the parties yesterday submitted a proposed scheduling order with arguments

about whether I should stay this case. Only now, who wants the stay? Plaintiff! Who opposes

the stay? Defendant!

       Why the parties have switched positions is unclear to me. I can at least make a guess as

to why Plaintiff might have asked for a pause. I think it is possible the Delaware Supreme Court

ruling could determine that Plaintiff has no case. And, given the speed with which the Delaware

Supreme Court typically moves, we will probably have its answers in the early fall. I am less

able to guess at Defendant’s possible motives. And Defendant’s explanation for why it opposes

a stay is not very convincing, particularly in light of its previous position.

                                             Page 1 of 2
 Case 1:20-cv-00608-RGA Document 29 Filed 04/21/21 Page 2 of 2 PageID #: 389




         I could order some actual briefing, but I think it would be more efficient to STAY the

case for about six months, until October 21, 2021. The parties should submit a status report on

October 21, 2021, or seven days after the Delaware Supreme Court’s ruling, whichever comes

first.

         The scheduling conference set for April 22, 2021, is CANCELLED.

         IT IS SO ORDERED this 21st day of April 2021.


                                                      /s/ Richard G. Andrews
                                                      United States District Judge




                                            Page 2 of 2
